Title: The Stand No. III, [7 April 1798]
From: “Titus Manlius”,Hamilton, Alexander
To: 



[New York, April 7, 1798]

In reviewing the disgusting spectacle of the French revolution, it is difficult to avert the eye entirely from those features of it which betray a plan to disorganize the human mind itself, as well as to undermine the venerable pillars that support the edifice of civilized society. The attempt by the rulers of a nation to destroy all religious opinion, and to pervert a whole people to Atheism, is a phenomenon of profligacy reserved to consummate the infamy of the unprincipled reformers of France. The proofs of this terrible design are numerous and convincing.
The animosity to the Christian system is demonstrated by the single fact of the ridiculous and impolitic establishment of the decades, with the evident object of supplanting the Christian Sabbath. The inscription by public authority on the tombs of the deceased, affirming death to be an eternal sleep, witness the desire to discredit the belief of the immortality of the soul. The open profession of Atheism in the Convention,
   
   By Dupont, Danton &c.

 received with acclamations; the honorable mention on its journals of a book professing to prove the nothingness of all religion;
   
   Written and presented by Anacharsis Clootz, calling himself orator of the human race.

 the institution of a festival to offer public worship to a courtezan decorated with the pompous [title] of “Goddess of Reason;” the congratulatory reception of impious children appearing in the hall of the Convention to lisp blasphemy against the King of Kings; are among the dreadful proofs of a conspiracy to establish Atheism on the ruins of Christianity—to deprive mankind of its best consolations and most animating hopes—and to make a gloomy desert of the universe.
Latterly the indications of this plan are not so frequent as they were, but from time to time something still escapes which discovers that it is not renounced. The late address of Buonaparte to the Directory is an example. That unequalled conqueror, from whom it is painful to detract; in whom one would wish to find virtues worthy of his shining talents, prophanely unites Religion (not superstition) with royalty, and the feudal system as the scourges of Europe for centuries past. The decades likewise remain the Catapulta which is to batter down Christianity.
Equal pains have been taken to deprave the morals as to extinguish the religion of the country, if indeed morality in a community can be separated from religion. It is among the singular and fantastic vagaries of the French revolution, that while the Duke of Brunswick was marching to Paris, a new law of divorce was passed; which makes it as easy for a husband to get rid of his wife, and a wife of her husband, as to discard a worn out habit.
   
   This law it is understood has been lately modified, in consequence of its manifestly pernicious tendency; but upon a plan which, according to the opinion of the best men in the two Councils, lately banished, would leave the evil in full force.

 To complete the dissolution of those ties, which are the chief links of domestic and ultimately of social attachment, the Journals of the Convention record with guilty applause accusations preferred by children against the lives of their parents.
It is not necessary to heighten the picture by sketching the horrid groupe of proscriptions and murders which have made of France a den of pillage and slaughter; blackening with eternal opprobrium the very name of man.

The pious and the moral weep over these scenes as a sepulchre destined to entomb all they revere and esteem. The politician, who loves liberty, sees them with regret as a gulph that may swallow up the liberty to which he is devoted. He knows that morality overthrown (and morality must fall with religion) the terrors of despotism can alone curb the impetuous passions of man, and confine him within the bounds of social duty.
But let us return to the conduct of revolutionary France towards other nations, as more immediately within our purpose.
It has been seen that she commenced her career as the champion of universal liberty; and, proclaiming destruction to the governments which she was pleased to denominate despotic, made a tender of fraternity and assistance to the nation whom they oppressed. She, at the same time, disclaimed conquest and aggrandizement.
But it has since clearly appeared, that at the very moment she was making these professions, and while her diplomatic agents were hypocritically amusing foreign courts
   
   England among the rest.

 with conciliatory explanations and promises of moderation, she was exerting every faculty, by force and fraud, to accomplish the very conquest and aggrandizement which she insidiously disavowed.
The people of Belgium, ensnared by fair pretences, believed that in abandoning the defence of their country and the cause of their ancient sovereign, they acquired a title to enjoy liberty under a government of their own choice, protected by France. Contrary to the hopes which were inspired—contrary to the known will of a large majority of that people, contrary to all their religious and national prejudices—they have been compelled to become departments of France. And their violated temples have afforded a rich plunder to aliment further conquest and oppression.
The Dutch, seduced by the same arts to facilitate rather than obstruct the entrance of a French army into their country, thot they were only getting rid of their stadtholder and nobles, and were to retain their territory, and their wealth secured by such a civil establishment as they should freely choose. Their reward is the dismemberment of their country and the loss of their wealth by exhausting contributions; and they are obliged to take a government, dictated by a faction openly countenanced, and supported by France. Completely a province of France in imitation of their frantic masters, they are advancing with rapid strides to a lawless tyranny at home.
   
   By the last accounts some of their most independent citizens have been siezed and imprisoned merely for the constitutional exercise of their opinion.


France professing eternal hatred to kings was to be the tutelary Genius of Republics—Holland, Genoa, Venice, the Swiss Cantons and the United States, are agonizing witnesses of her sincerity.
Of undone Holland no more need be said; nothing remains for us but to exercise tender sympathy in the unfortunate fate of a country which generosity lent its aid to establish our independence, and to deduce from her melancholy example an instructive lesson to repel with determined vigor, the mortal embrace of her seducer and destroyer.
Genoa, a speck on the Globe, for having at every hazard resisted the efforts of the enemies of France to force her from a neutral station, is recompensed with the subversion of her government, and the pillage of her wealth by compulsory and burthensome contributions.
Venice, is no more! In vain had she preserved a faithful neutrality, when perhaps her interposition might have inclined the scale of victory in Italy against France. A few of her citizens kill
   
   Were they not French agents employed to create the pretext?

 some French soldiers. Instant retaliation takes place. Every attonement is offered. Nothing will suffice but the overthrow of her government. ’Tis effected. Her own citizens attracted by the lure of democracy become accessary to it, and receive a popular government at the hand of France. What is the sequel—what the faith kept with them? It suits France to bribe the Emperor to a surrender of the Netherlands and to peace, that she may pursue her projects elsewhere with less obstacle. It suits France to extend her power and commerce by the acquisition of portions of the Venetian territories. The bribe is offered and accepted. Venice is divided. She disappears from the mass of nations. The tragedy of Poland is reacted with circumstances of aggravated atrocity. France is perfidious enough to sacrifice a people, who at her desire had consented to abrogate their privileged casts, to the chief of those Despots, against whom she had vowed eternal hatred.
The Swiss cantons—the boast of Republicans—the model to which they have been glad to appeal in proof, that a republican government may consist with the order and happiness of society—the old and faithful allies of France, who are not even pretended to have deviated from a sincere neutrality—what are they at this moment? Perhaps like Venice, a story told! The despots of France had found pretences to quarrel with them—commotions were excited—the legions of France were in march to second the insurgents. Little other hope remains than that the death of this respectable people will be as glorious as their life; that they will sell their independence as dearly as they bought it. But why despair of a brave and virtuous people who appear determined to meet the impending danger with a countenance emulous of their ancient renown?
The United States—what is their situation? Their sovereignty trampled in the dust and their commerce bleeding at every pore, speak in loud accents the spirit of oppression and rapine, which characterises the usurpers of France. But of this a distinct view is requisite and will be taken.
In these transactions we discover ambition and fanaticism marching hand in hand—bearing the ensigns of hypocrisy, treachery and rapine. The dogmas of a false and fatal creed second the weapons of ambition. Like the prophet of Mecca, the tyrants of France press forward with the alcoran of their faith in one hand, and the sword in the other—They proselyte, subjugate and debase—no distinction is made between republic and Monarchy—all must alike yield to the aggrandizement of the “Great nation;” the distinctive, the arrogant appellation lately asumed by France to assert in the face of nations her superiority and ascendency. Nor is it a mere title with which vanity decorates itself. It is the substantial claim of dominion. France, swelled to a gigantic size and aping ancient Rome, except in her virtues, plainly meditates the controul of mankind, and is actually giving the law to nations. Unless they quickly rouse and compel her to abdicate her insolent claim, they will verify the truth of that philosophy, which makes man in his natural state a quadruped, and it will only remain for the miserable animal, converting his hands into paws, in the attitude of prone submission to offer his patient and servile back to whatever burthens the Lordly tyrants of France may think fit to impose.

Titus Manlius.

